DETAILED ACTION
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/03/2020. It is noted, however, that applicant has not filed a certified copy of the 202010139295.6 application as required by 37 CFR 1.55.
Further note that a translation of said priority application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:    
Claim 1 recites “the lactonase gene is lactonase,” wherein the underlined lactonase appears to be a typographical error or an unneeded repetition of lactonase.  The lactonase gene itself is not lactonase since a gene is a polynucleotide. The underlined “lactonase” should be deleted. 
Further, in claim 1, Sequence Identifiers such as “SEQ ID NO.32” should be in the format “SEQ ID NO: 32.”
In claim 9, the conjunction “and” should be added below “adding glucose solution” in the penultimate line of claim 9.  Similarly in claim 10, the conjunction “and” should appear before “the catalytic reaction” in the last line of claim 10.  It is noted that “the catalytic reaction is considered to have antecedent basis
Appropriate correction is required.

Claim Interpretation
	The specification describes production of α,ω-dicarboxylic acid from cycloalkane that is then converted to a cycloalkanol and then a lactone in a pathway for producing α,ω-dicarboxylic acid.  As such, “catalytically converting substrate lactones” is interpreted as encompassing both the addition of exogenous lactones as a substrate or such substrate lactones being produced directly by the recited recombinant cells from another carbon source.  Similarly, “when cycloalkanols are used as substrates” and “when cycloalkanes are used as substrates,” as recited in claims 2 and 3, respectively, is interpreted as cycloalkanol or cycloalkane being used as material for production of α,ω-dicarboxylic acids that can either be exogenously added or produced by the recited recombinant cells.  The meaning of these terms in the claims is considered to have only one reasonable interpretation and therefore not indefinite.  For example, when cycloalkanol or cycloalkane is exogenously supplied, cycloalkanol or cycloalkane can be converted to lactones such that the requirement for a lactone substrate recited in claim 1 is still present.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9-10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the method further comprises recombinant cells containing an alcohol dehydrogenase gene” and later recites “the alcohol dehydrogenase gene and the Baeyer-Villiger monooxygenase gene as well as the lactonase gene, the alcohol dehydrogenase gene, the aldehyde dehydrogenase gene and the NADH oxidase gene  are located in the same cell” or respectively constructed in different cells.  
Recitation of “the method further comprises recombinant cells” in claim 2 is recitation of a second recombinant cell in addition to and structurally distinct from the recombinant cells directly recited in claim 1.  Although it is assumed that in some embodiments “recombinant cells containing a lactonase gene, an alcohol dehydrogenase gene, an aldehyde dehydrogenase gene and a NADH oxidase gene” recited in claim 1 and “the recombinant cells containing an alcohol dehydrogenase gene and a Baeyer-Villiger monooxygenase gene” can have the same structure.  Regardless, it is unclear if the two separate recitations of “the alcohol dehydrogenase gene” underlined and bolded above is recitation of the same gene or two different genes.
MPEP 2173.05(e) provides: “the lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”
Here, the plural separate recitations of “a dehydrogenase” followed by plural recitations of “the dehydrogenase gene” (including in claim 3) results in substantial confusion regarding the antecedent bases for “the alcohol dehydrogenase gene” and whether one alcohol dehydrogenase or two structurally distinct alcohol dehydrogenases genes are recited such that an ordinarily skilled artisan at the time of filing is unable to determine how to avoid infringement.
	Regarding claims 3 and 9, claims 3 and 9 recites “P450BM319A12 gene, a P450BM3 A82F gene and a P450BM3 A82F/A328F.” The underlined claimed terms appear to recite and/or indicate specific point mutation mutants of cytochrome P450BM3 protein.  For example, “P450 BM3 mutants (A82F, A82F/ A328F, 19A12).” Specification, para. [75]. While it is presumed that the nomenclature A82F is presumed to mean Ala-82 replaced with phenylalanine and A328F is presumed to mean Ala-328 is replaced with phenylalanine, it the absence of reference to any specific sequence defining the meaning of Ala-82 and Ala-328, what substitutions are referenced are unclear.  Embodiments of a P450BM3 protein as recited in the claims are not interpreted as requiring any specific minimum sequence identity to a specific sequence and include other additional substitutions, deletions or insertions relative to a sequence that may be considered to be a wild-type sequence.  As such, it is not clear which, if any, of the following are embodiments of P450BM3 protein as recited in claims 3 and 9:
	1. P450BM3 from Bacillus megaterium having an added 6-residue N-terminal His-tag (sequence MHHHHHH added to N-terminus) wherein the 82nd amino acid residue from the N-terminus is Phe or is mutated to Phe; and
	2. P450BM3 from Bacillus megaterium having a sequence identical to the 1049-amino acid residue sequence shown in Uniprot, Accession No. P14997, 2017, www.uniprot.org, except residue Thr-328 mutated to Phe and residue Phe-82 remains unmutated.
	Further, the nomenclature “P450BM319A12 gene” appears to be a reference to a mutant protein with substitutions not described by the specification wherein “P450BM319A12 gene” cannot be considered to have an established and ordinary meaning in the art.
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II). For the reasons set forth above, it is unclear as to what P450BM3 mutant proteins fall within the scope of claim 8 such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 9 recites the limitation "the glucose dehydrogenase" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There is no literal antecedent basis for “the glucose dehydrogenase” in claim 9 nor in any of claims 1, 4 and 5 from which claim 9 depends.  Further, there is no structure in any of claims 1, 4, 5 or 9 that may reasonably provide for an inherent antecedent basis for “the glucose dehydrogenase.”
Claim 9 recites the limitation "the P450BM319A12 gene, the P450BM3 A82F gene or the P450BM3 A82F/A328F gene" in lines 4-5. There is no literal antecedent basis for these terms in claim 9 nor in any of claims 1, 4 and 5 from which claim 9 depends.  Further, there is no structure in any of claims 1, 4, 5 or 9 that may reasonably provide for an inherent antecedent basis for "the P450BM319A12 gene, the P450BM3 A82F gene or the P450BM3 A82F/A328F gene."

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 10 and 13-15 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Claim 1 recites “the lactonase gene is lactonase with a sequence set forth in SEQ ID NO.32; the alcohol dehydrogenase gene is ADH2 with a sequence set forth in SEQ ID NO.30; the aldehyde dehydrogenase gene is ALDH with a sequence set forth in SEQ ID NO.31; the NADH oxidase gene is NOX with a sequence set forth in SEQ ID NO.33.”
	Recitation of “a sequence set forth in” a single Sequence Identifier is reference to a genus of sequences that includes any fragment of subsequence of such Sequence Identifier rather than “the” specific sequence being the full-length of one of SEQ ID NOS: 30-33.  As such, the various genes recited in claim 1 encompass genes only requiring any subsequence of any one of SEQ ID NOS: 30-33 wherein a subsequence can be as few as two consecutive nucleotides.
	If a requirement for a full-length sequence is intended and/or desired, claim 1, for example, can be amended to recited “the NADH oxidase gene is NOX with the [[a]]sequence set forth in SEQ ID NO.33.”
	The recited genes are required to encode a protein/enzyme having lactonase, alcohol dehydrogenase, aldehyde dehydrogenase and NADH oxidase activities as recited as defined by having an amino acid sequence giving rise to such activities.  The number of potential subsequences of any of SEQ ID NOS: 30-33 is extremely large such that the genus of gene sequences encompassed by claim 1 is substantial.  For example, based upon the interpretation of claim 1 stated above, a gene encoding a lactonase with “a sequence” set forth in SEQ ID NO: 32 can be a gene sharing one codon encoding one amino acid residue wherein the remaining gene sequence encoding sufficient amino acid sequence for lactonase activity is not required to have similarity to SEQ ID NO: 32, wherein “with” a sequence is interpreted as the recited genes being open to the presence of additional unrecited sequences.  A parallel analysis applies to all of the recited ADH2, ALDH and NOX genes.
	“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  Here, the specification only directly describes genes having 100% identity to one of SEQ ID NOS: 30-33 and encoded amino acid sequences having lactonase, ADH2, ALDH or NOX activities as recited.  Further, the specification provides no discussion of which amino acid sequence or protein regions encoded by any of SEQ ID NOS: 30-33 are critical to be included in embodiment species to achieve an encoded polypeptide having ADH2, ALDH or NOX activities as recited. As such, the specification does not provide for “disclosure of relevant, identifying characteristics” for member species of the recited genera of genes encoding lactonase, ADH2, ALDH or NOX proteins or amino acid sequences being “a sequence set forth in SEQ ID NO:” 30, 31, 32 or 33.
As indicated above, this rejection can be obviated by amending the claim language in claim 1 to recite “the NADH oxidase gene is NOX with the [[a]]sequence set forth in SEQ ID NO.33” with corresponding amendment to “the sequence” for each of SEQ ID NOS: 30-32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10 and 13-15 (all pending claims) and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (One-pot biocatalytic route from cycloalkanes to α,ω‐dicarboxylic acids by designed Escherichia coli consortia, Nature Comm. 11 (Oct. 2020): 5035, and supplemental information).
It is noted that Wang et al. has authors who are not inventors of the instant application; for example, Jun Yang, Renjie Li, Jian Min, etc.
Wang et al., abstract, disclose:
Aliphatic α,ω‐dicarboxylic acids (DCAs) are a class of useful chemicals that are currently produced by energy-intensive, multistage chemical oxidations that are hazardous to the environment. Therefore, the development of environmentally friendly, safe, neutral routes to DCAs is important. We report an in vivo artificially designed biocatalytic cascade process for biotransformation of cycloalkanes to DCAs. To reduce protein expression burden and redox constraints caused by multi-enzyme expression in a single microbe, the biocatalytic pathway is divided into three basic Escherichia coli cell modules. The modules possess either redox-neutral or redox-regeneration systems and are combined to form E. coli consortia for use in biotransformations. The designed consortia of E. coli containing the modules efficiently convert cycloalkanes or cycloalkanols to DCAs without addition of exogenous coenzymes. Thus, this developed biocatalytic process provides a promising alternative to the current industrial process for manufacturing DCAs.
“Here, we develop an in vivo, artificially designed biocatalytic cascade for the oxidation of cycloalkanes or cycloalkanols to DCAs using a designed biocatalytic Escherichia coli consortia system modularized for redox self-sufficiency. With the oxidation of CH to AA as a model reaction, each basic cell module with assigned functions are engineered and optimized in parallel, followed by combinatorial optimization to achieve efficient production of AA from CH (Fig. 1b). Finally, the substrates are expanded to cycloalkanes with different carbon numbers to demonstrate the generality of the developed biocatalytic system.” Wang et al., page 2, right col.
“To implement the targeted production of different DCAs 7a-d from cycloalkanes 1a-d, we designed an artificial biosynthetic route based on biocatalytic retrosynthesis (Fig. 2). The cascade had six enzymatic reactions and eight enzymes (Fig. 2).” Wang et al., page 2, right col. “The three basic cell module catalysts were constructed and optimized in parallel, then combined to form an EC for use in the conversion of cycloalkanes or cycloalkanols to DCAs.” Wang et al., page 3, right col.
The above is interpreted as three separate modules engineered into three separate E. coli strains/cells that are used together to form an E. coli consortium (EC) that can catalytically convert as a whole-cell biocatalyst either cycloalkanes or cycloalkanols as an initial substrate/material to produce DCAs.
As shown in Fig. 2 of Wang et al., the described recombinant E. coli cells expressing heterologous functional genes encoding module 3 being a pathway for catalyzing lactones to produce DCAs and encoding a lactonase, an alcohol dehydrogenase, an aldehyde dehydrogenase and a NADH oxidase; module 2 being functional genes encoding a pathway for catalyzing cycloalkanol to produce lactones and encoding a Baeyer-Villiger monooxygenase and an alcohol dehydrogenase (an alcohol dehydrogenase different than in module 3); and module 1 being functional genes encoding a pathway for catalyzing cycloalkane to produce cycloalkanol and encoding a cytochrome P450 monooxygenase and a glucose dehydrogenase.  These modules 1-3 also constitute functional genes for a pathway for catalyzing corresponding substrates to produce DCAs from cycloalkane substrates. The cytochrome P450 monooxygenase is exemplified as “P450BM3 A82F and A82F/A328F” that is considered to be encoded by a P450BM3 A82F or P450BM3 A82F/A328F. Wang et al., page 5, left col.  
Module 3 is specifically described as including an “alcohol dehydrogenase (ADH2)” and “NADH oxidase (NOX)-mediated NAD+ regeneration.” Wang et al., page 3, left col.
“After generating the three selected cell modules, western blot was carried out to examine the enzyme expression of cells containing the modules: E. coli (M3B_M3E), E. coli (M2E) and E. coli (M1D). For comparison, the protein expression of all needed enzymes (modules 1 + 2 + 3 or modules 2 + 3) in a single E. coli cell was also conducted.” Wang et al., page 5, right col.  The preceding is considered to be a description of a single cell system or a multi-cell combination system as recited in claim 3.
“Constructed E. coli cells were inoculated into 3 mL LB medium containing antibiotics (50 μg mL−1 kanamycin, 100 μg mL−1 ampicillin or both), and cultured at 37 °C, 220 rpm for 6 h. Precultures (1 mL) were transferred into 50 mL TB [i.e. terrific broth] medium with appropriate antibiotics in 250-mL shaking flasks [i.e. aerobic conditions and normal pressure (i.e. not pressurized or vacuum)] and cultured at 37 °C [normal temperature as defined in claim 9], 220 rpm for 2–3 h until OD600 0.6–0.8, then IPTG [i.e. an inducer] was added to a final concentration of 0.2 mM. The temperature was shifted to 25 °C for 14–16 h. For E. coli cells containing enzyme module 3, protein expression conditions were modified to: (a) 0.1 mM IPTG, and (2) protein expression at 20 °C for 20 h after IPTG addition. Cells were harvested by centrifugation at 3040 × g, 15 °C for 10 min, washed with 200 mM potassium phosphate buffer (pH 8.0) and used as whole-cell biocatalysts.” Wang et al., page 8, right col.
“The cycloalkanes 1a-d (final concentration was 100 mM; 78 µL 1a, 86.8 µL 1b, 98.8 µL 1c, or 109.8 µL 1d) were added into an 8-mL suspension of E. coli consortium 1_2_3 (final CDW was 12 g L−1, ratio of modular cells 1, 2 and 3 was 2:1:2) in potassium phosphate buffer (0.2 M, pH 8.0) containing 0.05 g mL−1 glucose. Reactions were at 25 °C, 200 rpm in 250-mL shaking flasks for 24 h. For 1d, to ensure complete conversion of intermediate products 5d to corresponding α, ω-dicarboxylic acids 7d, a 2-mL suspension of E. coli cell module 3 (32 g CDW L−1) in potassium phosphate buffer (0.2 M, pH 8.0) was added after 24 h. During the reaction, the pH was maintained around 8.0 by adding 10 M NaOH. After reaction, mixtures were extracted three times with 30 mL EtOAc, and the organic phase was evaporated for substrate recovery. The water phase was acidified to below pH 2.0 with 4 M HCl, followed by three extractions with 50 mL EtOAc. The organic phase was dried over anhydrous Na2SO4. The solvent was removed using a rotary evaporator, and white solids were obtained at 13-45% isolated yields with purity >98% (glutaric acid 7a: 13.4 mg, yield = 13%; adipic acid 7b: 38.5 mg, yield = 33%; pimelic acid 7c: 57.8 mg, yield = 45%; octanedioic acid 7d: 18.8 mg, yield = 13%).” Wang et al., page 9, left col.
Supplemental Table 6 of Wang et al. indicates that the employed alcohol dehydrogenase (ADH2) is encoded by a gene having recited SEQ ID NO: 30, the employed aldehyde dehydrogenase is encoded by a gene having recited SEQ ID NO: 31, and the employed lactonase gene is encoded by a gene having recited SEQ ID NO: 32.  Regarding a gene encoding NADH oxidase (NOX): supplemental Table 5 of Wang et al. states that such gene was amplified with the following primer:

    PNG
    media_image1.png
    47
    1123
    media_image1.png
    Greyscale

The sequence beginning with nucleotide position 11 (start ATG codon) of the above primer is identical to nucleotides 1-34 of recited SEQ ID NO: 33.  As such, the NOX gene described by Wang et al. has ”a” sequence set forth in SEQ ID NO: 33.  Further, the above primer appears to be identical to SEQ ID NO: 17 of the specification used to amplify SEQ ID NO: 33, which further evidences that the NOX gene disclosed by Wang et al. has “a” sequence of SEQ ID NO: 33.
As such, Wang et al. disclose all of the features of claims 1-18.  It is noted products 7a through 7d are C5, C6, C7 and C8 DCAs, respectively, which is considered to meet the features of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al. (WO 2018/046104 A1) further in view of Hong et al. (Enhanced production of glutaric acid by NADH oxidase and GabD‐reinforced bioconversion from L‐lysine, Biotechnol. Bioeng. 116 (2019): 333-41), Uniprot, Accession No. A1W7P8, 2019, www.uniprot.org, and Uniprot, Accession No. A0A208Y821, 2019, www.uniprot.org, as evidenced by GenBank, Accession No. AB035801.1, 2000, www.ncbi.nlm.gov.
Karande et al., abstract, teach:
The present invention relates to microorganisms or progeny thereof having biosynthetic capability to convert cycloalkanes and to produce lactones using complex composed of cytochrome P450 monooxygenase, two reductases ferredoxin (Fd) and ferredoxin reductase (FdR) together with alcohol (cyclohexanol) dehydrogenase and Bayer-Villager type (cyclohexanone) monooxygenase; all from Acidovorax CHX 100. Further, secondary products can be produced which are aliphatic monomers of large industrial polymers such as α- hydroxy fatty acid, dicarboxylic acids and w-amino acids (an analogue of lactams). The invention refers further to the biotechnological production of lactones and their secondary products using the microorganisms or progeny thereof.
“The present invention provides microorganisms or progeny thereof synthesizing enzymes or enzymatic activities being able to produce lactones and further (when indicated) their secondary products by using cycloalkanes. The inventive microorganism or progeny thereof can convert especially C5 to Cn - cycloalkanes, preferably cyclohexane.” Karande et al., page 2, penultimate paragraph.
“In one embodiment of the invention microorganisms or progeny thereof are represented which express the following enzymatic pathway:
- enzyme E1 catalyzing conversion of a cycloalkane to the corresponding cyclic alcohol [i.e. cycloalkanol];
- enzyme E2 catalyzing conversion of said cyclic alcohol to the corresponding cyclic ketone [i.e. an alcohol dehydrogenase];
- enzyme E3 catalyzing conversion of said cyclic ketone to the corresponding lactone
- enzyme E4 catalyzing conversion of said lactone to the corresponding omega-hydroxy fatty acid(s) [i.e. lactonase];
- enzyme E5 catalyzing conversion of said omega-hydroxy fatty acid(s) to ω-οχο fatty acid(s) [i.e. alcohol dehydrogenase] and
- enzyme E6 catalyzing conversion of said omega-oxo fatty acid(s) to linear saturated dicarboxylic acid(s) [i.e. aldehyde dehydrogenase];
wherein the microorganism is genetically modified to express at least one, more than one, either or all of the enzymes E1 , E2, E3, E4, E5, and/or E6.” Karande et al., page 4, top.
Enzymes E2 and E5 of Karande et al. are two separate and distinct alcohol dehydrogenases.
“Preferred microorganisms or progeny thereof of the present invention are represented comprising nucleic acid sequences [i.e. genes] encoding cytochrome P450 monooxygenase activity as enzyme E1 and nucleic acid sequences encoding an alcohol dehydrogenase activity as enzyme E2. Further the microorganism can comprise nucleic acid sequences encoding a Bayer-Villager type monooxygenase activity as enzyme E3 and/or nucleic acid sequences encoding a lactonase activity as enzyme E4. Furthermore, the present invention can provide microorganisms or progeny thereof comprising additionally nucleic acid sequences encoding ω-hydroxy fatty acid dehydrogenases E5 [this is an alcohol dehydrogenase activity, i.e. hydroxy/alcohol dehydrogenase] and/or ω-oxo fatty acid dehydrogenases E6. The microorganisms or progeny thereof can further comprise nucleic acid sequences encoding a ω- transaminase activity as enzyme E7.” Karande et al., pages 5-6.
“In some embodiments, a preferred microorganism or a progeny thereof of the present invention can be one that has been genetically modified with one or more heterologous nucleic acid sequences [i.e. heterologous or recombinant genes] encoding a CYP450 monooxygenase system E1 , an alcohol dehydrogenase E2, a Bayer-Villager [i.e. Baeyer-Villiger] type monooxygenase E3, a lactonase E4, an ω-hydroxy fatty acid dehydrogenase E5 [i.e. a hydroxy/alcohol dehydrogenase], an ω-oxo fatty acid dehydrogenase E6.” Karande e al., page 12, penultimate para.
“The term ‘heterologous nucleic acid,’ as used herein, refers to a nucleic acid wherein at least one of the following is true: (a) the nucleic acid is foreign ("exogenous") to (i.e., not naturally found in) a given host microorganism; (b) the nucleic acid comprises two or more nucleotide sequences that are not found in the same relationship to each other in nature, e.g., the nucleic acid is recombinant.” Karande et al., pages 13-14.
As such, the group of enzymes E4 through E6 expressed in the same genetically modified recombinant microorganism catalytically convert substrate lactones to linear saturated dicarboxylic acids (i.e. α,ω-dicarboxylic acids) as to encoded by functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids.
The group of enzymes E2 through E6 expressed in the same genetically modified recombinant microorganism catalytically convert substrate cycloalkanols to lactones and α,ω-dicarboxylic acids as to be encoded by functional genes related to a pathway for catalyzing cycloalkanol to produce lactones and functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids.
The group of enzymes E1 through E6 expressed in the same genetically modified recombinant microorganism catalytically convert substrate cycloalkanes to cycloalkanols and α,ω-dicarboxylic acids as to be encoded by functional genes related to a pathway for catalyzing cycloalkane to produce cycloalkanol, functional genes related to a pathway for catalyzing cycloalkanol to produce lactones and functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids.
Example 1 of Karande et al., page 24, teach an example of recombinant cells (P. taiwanensis) consistent with above cultured in minimal media in the presence of 5-10 mM cycloalkane.  Figure 3 of Karande et al. show the production of adipic acid (1,4-butanedicarboxylic acid, C6H10O4). Karande et al., page 24.
Karande et al. further describe a resting cell assay with product profile as shown in Fig. 3. Karande et al., page 21.  “Production of the three main products caprolactone, adipic acid, and 6-hydroxyhexanoic acid in a resting cell assay by using cyclohexane substrate. Assay condition: 20 ml in 300 ml shake flask [i.e. aerobic conditions], substrate 5 mM, 30°C at 200 rpm, P. taiwanensis VLB120 p10_capro: 1.22 gCDwL-1.” Karande et al., page 26. Figure 3 of Karande et al. show the production of adipic acid (1,4-butanedicarboxylic acid, C6H10O4). Karande et al., page 24.  The preceding is considered to be a disclosure of a whole-cell biocatalysis under normal temperature (30°C within the range recited in claim 9), aerobic conditions as evidenced by use of a shake flask at 200 rpm and under normal pressure wherein a shake flask is not suitable for pressurized or partial vacuum conditions.
In particular, Karande et al. disclose a single recombinant cell having all of enzymes E1 through E6 stated above located in the same cell that constituting functional genes related to a pathway for catalyzing cycloalkane to produce cycloalkanol, functional genes related to a pathway for catalyzing cycloalkanol to produce lactones and functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids whereby such recombinant cells catalytically convert lactone (produced in vivo from cycloalkane) to at least adipic acid as a α,ω-dicarboxylic acids under normal temperature and pressure and aerobic conditions.
However, Karande et al. do not teach a recombinant cell further having NADH oxidase employed in a method of producing α,ω-dicarboxylic acids. 
Hong et al. teach “Production of aliphatic dicarboxylic acids has become an important topic in chemical industry due to their promise as an alternative for green production of aliphatic polyesters, polyurethanes, and nylons . . . . Among aliphatic dicarboxylic acids such as succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelic acid, and sebacic acid, bio‐based production of succinic acid and glutaric acid is better known.” Hong et al., page 333, left column. Glutaric acid is a C5 α,ω-dicarboxylic acid. Hong et al., abstract, teach: Though, recent studies have enabled the high‐yield production of its precursor, 5‐aminovaleric acid (AMV), glutaric acid production via the AMV pathway has been limited by the need for cofactors. Introduction of NAD(P)H oxidase (Nox) with GabTD enzyme remarkably diminished the demand for oxidized nicotinamide adenine dinucleotide (NAD+). Supply of oxygen through vigorous shaking had a significant effect on the conversion of AMV with a reduced requirement of NAD+. A high conversion rate was achieved in Nox coupled GabTD reaction under optimized expression vector, terrific broth (TB), and pH 8.5 at high cell density.”  The gabD gene is “glutarate semialdehyde dehydrogenase (DavD), producing glutaric acid” from glutarate semialdehyde that is an aldehyde dehydrogenase reaction.
“Experiments that used the whole‐cell relative activity as a parameter were conducted with 300mM AMV, 150mM α‐ketoglutaric acid, and 500mM Tris‐base. Substrates, cofactors, and cells were mixed to the desired concentration for each experimental set.” Hong et al., section 2.3.
Both Hong et al. and Karande et al. teach whole cell biocatalytic production of aliphatic dicarboxylic acids (α,ω-dicarboxylic acid).  The pathways directly taught by both Hong et al. and Karande et al. rely upon at least an aldehyde dehydrogenase that utilizes an NAD(P) oxidized cofactor for production of a α,ω-dicarboxylic acid.  Hong et al. explain that regeneration of NAD(P)+ supports such aldehyde or semialdehyde dehydrogenase reactions for production of α,ω-dicarboxylic acid wherein an oxidized cofactor is necessary for any aldehyde dehydrogenase reactions producing a α,ω-dicarboxylic acid from a semialdehyde or ω-hydroxy fatty acid (which is a semialdehyde). 
Since Hong et al. directly teach that coexpression of a gene encoding a NADH oxidase in a whole cell biocatalyst can advantageous support the supply of cofactor needed for an aldehyde dehydrogenase reaction for producing a α,ω-dicarboxylic acid, at the time of filing an ordinarily skilled artisan would have been motivated to modify embodiments of Karande et al. to further express a NADH oxidase gene in order to support the activity of at least enzyme E6 taught therein that requires an oxidized NAD+ cofactor in the same manner as the glutarate semialdehyde dehydrogenase taught by Hong et al.  That is, an ordinarily skilled artisan would have been motivated to modify embodiments of Karande et al. to further express a NADH oxidase gene in order to increase production of α,ω-dicarboxylic acid with a reasonable expectation of success just as Hong et al. teach that introduction of a NADH oxidase gene supports increased production of a α,ω-dicarboxylic acid (glutaric acid) from its corresponding semialdehyde.  The specific NADH oxidase taught by Hong et al. is “Nox from Lactobacillus sanfranciscensis, having activity on both NADH and NADPH, is a promising target for NAD(P)+ regeneration owing to its activity and production of H2O, instead of H2O2, which could be toxic to both cell and enzyme,” which is within the broadest reasonable interpretation of a NADH oxidase.  Hong et al., page 334, left column.  It is understood that such a NADH oxidase reacts NADH and O2 to produce NAD+ and H2O.  It is further noted that NAD+ or NADP+ produced by a NADH oxidase can also supply oxidized cofactor for the activity of the E5 enzyme taught by Karande et al.
Regarding recitation in claim 1 of “the lactonase gene is lactonase with a sequence set forth in SEQ ID NO.32; the alcohol dehydrogenase gene is ADH2 with a sequence set forth in SEQ ID NO.30; the aldehyde dehydrogenase gene is ALDH with a sequence set forth in SEQ ID NO.31; the NADH oxidase gene is NOX with a sequence set forth in SEQ ID NO.33,” the rejections under 35 U.S.C. 112(a) set forth above are incorporated herein by reference including the broadest reasonable interpretation of “a sequence.”  
For an alcohol dehydrogenase gene E5, the alcohol dehydrogenase is preferable from Acidovorax and/or SEQ ID NO: 7 of Karande et al. Karande et al., bridging pages 8-9. Uniport A1W7P8 evidence that SEQ ID NO: 7 of Karande et al. is about 97% identical to an alcohol dehydrogenase from Acidovorax sp. that utilizes a NAD(P) cofactor.  Since enzyme E5 is described by Karande et al. as carrying out an oxidation reaction of a hydroxy group to an aldehyde, an ordinarily skilled artisan at the time of filing would have readily recognized that an oxidized NAD(P) cofactor is simultaneously reduced.  The cyclohexanol dehydrogenase (i.e. alcohol dehydrogenase) 
For a dehydrogenase (aldehyde dehydrogenase) enzyme E6, the dehydrogenase is preferably from Acidovorax and/or SEQ ID NO: 8 of Karande et al.  Karande et al., page 9, 2d paragraph.  Uniprot A0A208Y821 evidence an enzyme about 98% identical to SEQ ID NO: 8 of Karande et al. identified as an “NAD-dependent succinate-semialdehyde dehydrogenase”.  Since enzyme E6 of Karande et al. is described as carrying out an oxidation reaction of an aldehyde group to a carboxylic acid, an ordinarily skilled artisan at the time of filing would have readily recognized that an oxidized NAD+ cofactor is simultaneously reduced.
For lactonase enzyme E4, Karande et al. sates that SEQ ID NO: 6 is a preferred embodiment.  Karande et al., page 17.
Each of SEQ ID NOS: 6, 7 and 8 of Karande et al. has a Met residue at the N-terminus, wherein it is understood in the art that Met is only encoded by codon ATG.  As such, any heterologous nucleic acid or gene encoding SEQ ID NOS: 6, 7 and 8 of Karande et al. must contain an ATG codon as to comprise “a sequence” of recited SEQ ID NOS: 32, 30 and 31, respectively, wherein each of recited SEQ ID NOS: 30-32 begin with an ATG codon.  
“pUCIDT vector harboring Nox (GenBank: AB035801.1), which is codon optimized to E. coli, was synthesized by Integrated DNA Technologies and used as the PCR template for further gene cloning.” Hong et al., sec. 2.2.  GenBank AB035801.1 (position 178) evidence that the Nox gene (NADH oxidase) taught by Hong et al. starts with codon ATG as does recited SEQ ID NO: 33.  As such, the Nox gene taught by Hong et al. has “a sequence set forth in SEQ ID NO: 33.”
Regarding claim 5, “The reaction is preferably transforming C5 to C11- cycloalkanes as the substrate using one whole cell of the microorganism of invention especially in aqueous medium.” Karande et al., page 19, 4th paragraph. Karande et al. cannot be considered to directly state that more than one cycloalkane be actively employed as a substrate to produce the corresponding α,ω-dicarboxylic acids as recited in claim 5.  However, since Karande et al. directly suggest that the substrates can be any of C5 to C11- cycloalkanes, at the time of filing an ordinarily skilled artisan would have been motivated to employ a mixture of cycloalkanes as a substrate including C5 and C6 cycloalkanes or any other mixture of C5 to C11- cycloalkanes and/or to separately convert C5 and C6 cycloalkanes or any other mixture of C5 to C11- cycloalkanes to corresponding α,ω-dicarboxylic acids.  An ordinarily skilled artisan at the time of filing would have been motivated to do the same since Karande et al. indicate that any C5 to C11- cycloalkane can be used as a substrate such that Karande et al. teach that the corresponding C5 to C11 α,ω-dicarboxylic acids are desirable products.  As such, as far as an ordinarily skilled artisan would be motivated to obtain two different α,ω-dicarboxylic acid products (for example C5 and C6 α,ω-dicarboxylic), an ordinarily skilled artisan at the time of filing would have readily recognized that a mixed cycloalkane substrate of C5 and C6 cycloalkane can be supplied to the recombinant cells as taught by Karande et al. such that C5 and C6 α,ω-dicarboxylic acid products can be simultaneously produced in one catalytically converting step, or in the alternative two separate catalytic conversion reactions using a whole-cell biocatalyst can be performed on C5 and C6 cycloalkane as substrates to produce C5 and C6 α,ω-dicarboxylic acid products.
Regarding claim 13, “The microorganism can be provided as immobilized biofilm. Biofilms offers several advantages compared to their suspended counterpart as they present a self-immobilizing.” Karande et al., page 19, penultimate paragraph.  The preceding is considered to be a disclosure within the broadest reasonable interpretation of recombinant cells in the method for producing α,ω-dicarboxylic acids as recited in claim 1 wherein recombinant cells ae immobilized as recited in claim 13.
Regarding claims 4 and 14, “According to the invention the microorganism can be a prokaryotic organism, preferably a bacterial cell or algae, more preferably a bacterial cell of the genus Acidovorax, or Pseudomonas, or E.coli.” Karande et al., page 3, penultimate paragraph.  The preceding is considered to be a direct suggestion and teaching that the methods as discussed above performed with cells that are Escherichia coli such that an ordinarily skilled artisan at the time of filing would have been motivated to utilize E. coli cells.

Claim(s) 1, 2, 3, 4, 5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al., Hong et al., Uniprot A1W7P8 and Uniprot A0A208Y821 as evidenced by GenBank Accession No. AB035801.1 as applied to claims 1, 2, 4, 5 and 13-14 above, and further in view of Li et al. (Whole-Cell-Catalyzed Multiple Regio- and Stereoselective Functionalizations in Cascade Reactions Enabled by Directed Evolution, Angewandte Chemie Int. Ed. 55 (2016): 12026-29) and Siriphognphaew et al. (Development of a whole-cell biocatalyst co-expressing P450 monooxygenase and glucose dehydrogenase for synthesis of epoxyhexane, Appl. Microbiol. Biotechnol. 95 (2012): 357-67).
	Karande et al., Hong et al. and other prior cited references do not teach that a recombinant cell further comprising a P450BM3 A82F or P450BM3 A82F/A328F gene and a glucose dehydrogenase as recited in claims 3 and 15.
“Preferred microorganisms or progeny thereof of the present invention are represented comprising nucleic acid sequences encoding cytochrome P450 monooxygenase activity as enzyme E1.” Karande et al., bridging pages 5-6.  As indicated above, enzyme E1 catalyzes conversion of a cycloalkane to the corresponding cyclic alcohol [i.e. cycloalkanol]. Karande et al. teach a cyclohexane cytochrome P450 monooxygenase from Acidovorax CHX 100 with specificity. Karande et al., page 20, penultimate paragraph.  However, Karande et al. teach that a cytochrome P450 monooxygenase is generally “encompasses the activity of a given polypeptide to catalyse a reaction with at least one cycloalkane as substrate” such that the identity of the cytochrome P450 monooxygenase is not particularly limited. Karande et al., page 6, first full para.
However, Karande et al. do not teach expression of a gene encoding P450BM3 A82F/A328F. 
Li et al. teach that oxidation of cyclohexane (compound 1) to cyclohexanol (compound 2) along with additional oxidations of cyclohexanol.  For catalysis of this reaction, Li et al. teach “E. coli host cells were transformed with one plasmid carrying both the P450-BM3 mutant and alcohol dehydrogenase.” Li et al., page 12027, right col. The “E. coli whole cells (Table 1) [i.e. whole cell biocatalyst] failed to function well in the longer cascade sequence 1->2->3->4->5. We therefore turned our attention to the mutants generated in the initial library . . . , and discovered that the two enantiocomplementary P450 mutants A82F and A82F/A328F catalyze the sequence  1->2->3->4 with good selectivity.” Li et al., page 12027, right col.
As such, Li et al. teach that cytochrome P450 BM3 mutation A82F/A328F (i.e. P450BM3 A82F/A328F) teach is a particularly suitable cytochrome P450 monooxygenase for conversion of cyclohexane to cyclohexanol (i.e. cycloalkanol).
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
(1) Here, as discussed, Karande et al. teach cells that are different from claim 8 with respect to the identity of a specific cytochrome P450 monooxygenase begin P450BM3 A82F/A328F for convention, for example, of cyclohexane as a cycloalkane to cyclohexanol as a cycloalkanol. (2) However, Li et al. teach that a host cell as a whole cell biocatalyst expressing P450BM3 A82F/A328F is known to be particularly effective for converting cyclohexane to cyclohexanol. (3) One have ordinarily skill in the art at the time of filing could have substituted the P450BM3 A82F/A328F monooxygenase as an embodiment of the monooxygenase enzyme E1 taught by Karande et al. (4) No particular additional findings are deemed necessary to explain a conclusion of obviousness.  
For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to modify the recombinant cells taught by Karande et al. to have P450BM3 A82F/A328F as taught by Li et al. as encoding enzyme E1 being a P450 monooxygenase converting a cycloalkanol to a cycloalkanol in view of the guidance of MPEP 2143(I)(B) and in view of the specific teachings of Li et al. that P450BM3 A82F/A328F is a particularly suitable enzyme for converting cyclohexane to cyclohexanol.
Regarding further recitation of a glucose dehydrogenase gene, Siriphognphaew et al., page 358, left column, teach “One of the best studied monooxygenases, P450 BM3 (CYP102A1), from Bacillus megaterium has been proven to be a versatile platform for protein engineering. This fatty acid hydroxylase has been evolved for oxidation of a wide variety of nonnatural substances including alkanes, alkenes, and aromatic hydrocarbons . . . The P450 catalyzed oxidative enzymatic reaction, however, requires a stoichiometric supply of an expensive NADPH as cofactor. Thus, whole-cell biocatalytic process using heterologous P450s would be more appropriate.” “Recombinant cells were engineered to express P450 BM3 F87V, a mutant previously reported for its high activity towards nonnatural substrates, and evaluated for their biocatalytic activities. Further, co-expression of glucose dehydrogenase (GDH) from Bacillus amyloliquefaciens SB5 was introduced for in vivo regeneration of NADPH.” Siriphognphaew et al., page 358, bridging columns. Coexpression of glucose dehydrogenase is reported to support and increase the activity of P450BM3 monooxygenase. Further, as noted in Table 4 of Siriphognphaew et al., when glucose dehydrogenase is coexpressed, 110 mM glucose (glucose required for the method of claim 9 addressed below, but not included in this rejection) is included in the reaction conditions as a substrate for the glucose dehydrogenase that allows for NADPH regeneration.  
Since Siriphognphaew et al. teach that expression of glucose dehydrogenase (from a heterologous gene) in a host cell employed as a whole-cell biocatalyst assists in regeneration of NADPH cofactor as to support the activity of P450BM3 monooxygenase, an ordinarily skilled artisan at the time of filing would have been motivated to express a gene encoding glucose dehydrogenase in any host cell employed as a whole-cell biocatalyst that express P450BM3 monooxygenase and variants thereof in order to achieve the benefits of increased P450BM3 monooxygenase activity.  For these reasons, an ordinarily skilled artisan at the time of filing in addition to modifying recombinant cells taught by Karande et al. to express a P450BM3 monooxygenase A82F/A328F variant, as discussed above, would have been motivated to further co-express a gene encoding a glucose dehydrogenase as taught by Siriphognphaew et al.
	Again, it is noted that Karande et al. specifically teach the use of cyclohexanol (i.e. a cycloalkane) as a substrate as recited in claim 3.  Further, as far as Karande et al. teach that expression of all of enzymes E1 through E6 as taught by Karande et al. can be expressed in the same cell (wherein E1 is a cytochrome P450 monooxygenase), an ordinarily skilled artisan would have been motived to express  a P450BM3 monooxygenase A82F/A328F variant as an embodiment of enzyme E1 along with glucose dehydrogenase in the same cell in a single cell system as recited in claim 3 since Karande et al. teach that all enzymes involved in conversion of cycloalkane substrate be expressed in the same cell.

Claim(s) 1, 2, 3, 4, 5, 9-10 and 13-15 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al., Hong et al., Uniprot A1W7P8, Uniprot A0A208Y821, Li et al. and Siriphognphaew et al as evidenced by GenBank Accession No. AB035801.1 as applied to claims 1, 2, 3, 4, 5 and 13-15 above, and further in view of Duttwieler et al. (Bacterial growth medium that significantly increases yield of recombinant plasmid, BioTechniques 24 (1998): 438-444).
Regarding claims 9 and 10, a recombinant cell expressing all of GDH, P450BM3 monooxygenase A82F/A328, alcohol dehydrogenase, Baeyer-Villiger monooxgenase, lactonase, aldehyde dehydrogenase and NADH oxidase genes is discussed above.
 “Cells were grown on M9* mineral media containing 0.5% (w/v) citrate to an OD450 of 0.9 to 1.0 and then induced by the addition of (0,025% v/v) dicyclopropylketone (DCPK) [i.e. culturing cells containing functional genes for producing α,ω-dicarboxylic acids in a liquid medium and adding an inducer to induce expression]. During growth, cells were sampled after each hour for SDS PAGE. After 5-6 h of induction, cells were harvested by centrifugation (Thermo Electron Corporation, Langenselbold, Germany) at 20°C, 4595 g , 15 min, washed and re-suspended in 100 mM of Kpi buffer pH 7.4 supplemented with 1% of citrate to a cell concentration of 0.5-2.0 gCDw L~ [i.e. collecting the cultured cells]. This cell stock (working volume mentioned wherever necessary) was distributed in baffled Erlenmeyer flasks with the screw caps and incubated in a rotary shaker at 30°C and 300 rpm for 10 min. The biotransformation was initiated by adding cycloalkanes (5 to 10 mM) to the respective flasks [i.e. adding collected cells to a catalytic reaction system with cycloalkane substrates].” Karande et al., bridging pages 23-24.
However, Karande et al. do not teach that culturing is done in TB liquid medium with glucose added to a catalytic reaction system as recited in claim 9. 
“Microbial strains, plasmids and related cultivation and transformation methods: All organisms
used have been cultivated in Luria-Bertani (LB) medium (DSMZ_medium 381) or M9*-medium
(DSMZ_medium 382) supplemented with 0.5% (w/v) citrate as a carbon source, US* trace
elements (Emmerling et al. 2002, J. Bacteriol. 184:152), and kanamycin 50 mg mL 1 . Precultures
were grown overnight in 5-10 mL LB-medium or M9*-medium in a horizontal shaker (30°C and 200 rpm, Multitron, Infors HT, Bottmingen, Switzerland).” Karande et al., page 23, first paragraph.
	As such, Karande et al. teach that a specific media is not necessary to culture recombinant microorganisms according to the teachings of Karande et al. While M9 medium is a minimal medium, Luria-Bertani (LB) medium is well-understood to be a common rich media for the culturing of bacteria.  “Rich media such as LB broth, Superbroth and Terrific Broth (TB) have been described . . . . However, LB (and its derivatives) is probably still the most commonly used.” Duttwieler et al., page 438, left col.
	That is, both LB medium and TB medium (i.e. TB liquid medium) are common rich media for use in culturing bacteria.  
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
	Here, (1) Karande et al. teach culturing microorganism in a LB medium of M9 medium. (2) TB medium and LB medium known in the prior art as a commonly used rich medium for culturing of bacteria. (3) An ordinarily skilled artisan at the time of filing could have utilized any commonly known rich medium to culture and grow recombinant bacteria consistent with the teachings of Karande et al. with a predictable result of the bacteria growing in such medium including in TB medium. (4) No additional findings are viewed to be necessary to explain a conclusion of obviousness.
	As such, at the time of filing an ordinarily skilled artisan would have been motivated to employ any common medium for culturing of recombinant bacteria consistent with the teachings of Karande et al. including TB (terrific broth) liquid medium in substitution of LB or M9 medium in view of the guidance of MPEP 2143(I)(B).
	Regarding additional recitation in claim 9 of inclusion of glucose in a catalytic reaction system, as discussed above, Siriphognphaew et al. teach that it is advantageous to express a glucose dehydrogenase for in vivo regeneration of NADPH in recombinant cells employing a whole cell biocatalyst expressing a P450 monooxygenase.  As taught by Siriphognphaew et al., in such instances 110mM glucose (Table 4 of Siriphognphaew et al.) is included in an appropriate reaction mixture as a substrate for glucose dehydrogenase to allow for regeneration of NADPH as taught.  
Regarding claim 10 depending from claim 9, Karande et al. directly teach carrying out the catalytic reaction at 30[Symbol font/0xB0]C within the temperature range recited in claim 10 wherein an Erlenmeyer flasks is presumed not to contain a partial vacuum or pressurized as to be at normal pressure and under shaking as to be an aerobic condition.  

Response to arguments
	Applicant argues:
According to the description of paragraph 74, it can be seen that P450BM319A12 gene, P450BM3 A82F gene and P450BM3 A82F/A328F gene are P450 BM3 mutants from Bacillus megaterium. Where, the P450BM3 A82F gene refers to a P450 BM3 mutant from Bacillus megaterium, having an identical sequence of P450BM3, except that residue Thr-82 is mutated to Phe. The P450BM3 A82F/A328F gene refers to a double mutant having an identical sequence of P450BM3, except that residues Ala-82 and Ala-328 is mutated to Phe.

Moreover, it is stated that "P450BM319A12 gene was amplified. The sequence of the gene was shown in Yu HL, et al. Bioamination of alkane with ammonium by an artificially designed multienzyme cascade. Metab. Eng. 47, 184-189 (2018)" in paragraph 80 of the present application, therefore, the P450BM319A12 gene is clear.

	The sequence of P450BM3 is undefined which is why the claim terms are indefinite.  There is not necessarily one definitive sequence and numbering system for P450BM3.  Further, it is not clear what the nature of the “mutant” that “P450BM319A12 gene” references. 
	Yu HL, et al. Bioamination of alkane with ammonium by an artificially designed multienzyme cascade. Metab. Eng. 47, 184-189 (2018) (Yu et al.) does not describe the substitutions/mutations present but only references other papers that may describe such substitutions/mutations. 
37 CFR 1.57 sets forth:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
Appropriate correction is required.
Applicant states that the meaning of the claim term “P450BM319A12 gene” as required to particularly point out and distinctly claim the scope of the invention (claims 3 and 9 and clams depending therefrom) can be determined by reference to the Yu et al. reference such that the same is “essential material” as set forth in 37 CFR 1.57. However, Yu et al. is not a U.S. patent or U.S. patent application publication.  As such “essential material” may not be incorporated by reference from Yu et al.  Further, the requirements to incorporate by reference Yu et al. (in regards to non-essential material) set forth in 37 CFR 1.57(c) and (e) have not been complied with, e.g., root works “incorporate by reference” in the specification.
As such, there is no effective description of the meaning of “P450BM319A12 gene” in the specification.

	Applicant argues:
The present application claims the benefit and priority of Chinese Patent Application No. 202010139295.6, filed on March 03, 2020, we supplement the relevant information in this response, so as to eliminate the impact of D2 on the novelty of the present application. 
In reference to claims 2-18, "[I]f an independent claim is not anticipated by prior art, then its dependent claims, which necessarily include the limitations of the independent claim, are not anticipated either. Kovin Assoc. v. Extech/Exterior Technologies, 2006 U.S. Dist. LEXIS 63250 (N.D. III. 2006), citing Trintec Indus., Inc. v. Top-U.S.A. Corp., 295 F.3d 1292, 1296 (Fed. Cir. 
2002). Thus, claims 2-18 are not anticipated by D2 and should be allowed.

A certified copy of priority application CN202001039295.6 cannot be found in the electronic file wrapper of the instant application.  It is noted that the Application Data Sheet field 01/26/2021 for citation of foreign priority information contains the statement that “applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office” citing 37 CFR 1.55(g)(1). As recorded in the Filing Receipt dated 03/22/2021, no access code for the priority document has been provided.
Further, Applicant is reminded that a certified copy of the foreign priority application in a foreign language cannot be relied upon to overcome rejections unless a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  As such, the earliest priority date to which the present claims are entitled is 01/26/2021. 

Applicant argues:
As amended, claim 1 differs from D1 in numerous ways which include: 
a): the specific functional genes related to the pathway for catalyzing corresponding substrates to produce a, w-dicarboxylic acids are defined in the amended claim 1; while the NADH oxidase gene is not disclosed in D1; 
b): the sequence of the specific functional genes are defined in the amended claim 1. 
Applicant argues that the amended claim 1 defines the specific functional genes related to the pathway for catalyzing corresponding substrates to produce a, w-dicarboxylic acids, and further defines the sequence of the specific functional genes, that is to say, the genes in the amended claim 1 is different from those in D1.

	For the reasons set forth in the rejections under 35 U.S.C. 112(a), claim 1 is not considered to require the entire full-length gene sequences of SEQ ID NOS: 30-33.  Amendment of claim 1 to requires such entire full-length gene sequences of SEQ ID NOS: 30-33 will overcome the rejections under 35 U.S.C. 103 presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652